DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021, 05/21/2021, and 06/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a typographical error in the claim limitations. In line 4 of the claim, the limitation reads “the the input signals,” as there is a duplicate word “the” that is not needed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "wherein the switch includes" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference in the claim limitations, or in the claims from which claim depends, to a “switch.” 

Claim 10 recites the limitation "wherein the switch includes" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference in the claim limitations, or in the claims from which claim depends, to a “switch.” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al. (U.S. Publication No. 2013/0002877), hereinafter referred to as Miyoshi.

In regard to claim 1, Miyoshi teaches a display control device that captures video images of the surroundings of a vehicle by a camera, and using image data from the camera, performs a display on an electronic mirror (Miyoshi paragraph 25 noting an image generating means which takes images captured by left and right side cameras, and an information outputting means causes the monitor to display at least one of the images from the cameras) in a display mode selected from among a plurality of display modes (Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.), and comprising:
an input unit to which input signals are inputted (Miyoshi paragraph 62-63 noting ECU 30, as shown in FIG. 3, includes an interface consisting of a sensor input interface 31 and a communication interface 32, and includes also an image output module 33, and this ECU 30 includes a processing system including a microprocessor, a DSP (digital signal processor), etc. for processing information obtained through the interface and the result of processing is outputted from the image output module 33 to the monitor 21), the input signals including signals indicating operating states of switches used for operating the electronic mirror and used for selecting a display mode from among the plurality of display modes to be displayed by the electronic mirror (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor);
a storage unit that together with prioritizing with a priority and storing each of a plurality of display modes in a hierarchical structure (Miyoshi paragraphs 36-37, and 83 noting certain display modes having priority over other modes), stores mode setting conditions that are conditions (Miyoshi paragraphs 61-69 noting the ECU control apparatus and the control configuration of the different modes and conditions) for setting each display mode (Miyoshi paragraph 69 noting ECU 30 is comprised of an electronic circuit and various interfaces and/or some or all of the output system can be incorporated in this electronic circuit. Meanwhile, the ECU 30 includes an electronic circuit constituting a processing system or a storage section comprised of memories, registers, etc. as discrete components. The ECU 30 effects input/output of information via data buses, address buses, control buses, or the like);
a determination unit for determining whether the mode setting conditions are satisfied for each of the plurality of display modes based on the input signals (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor); and
a setting unit that, of the plurality of display modes, sets a display mode having the highest priority from among the display modes for which the mode setting conditions are satisfied, as a display mode to be displayed on the electronic mirror (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor; and Miyoshi paragraphs 36-37, and 83 noting certain display modes having priority over other modes).

In regard to claim 2, Miyoshi teaches all of the limitations of claim 1 as discussed above. In addition, Miyoshi teaches wherein the storage unit stores mode release conditions (Miyoshi paragraph 69 noting ECU 30 is comprised of an electronic circuit and various interfaces and/or some or all of the output system can be incorporated in this electronic circuit. Meanwhile, the ECU 30 includes an electronic circuit constituting a processing system or a storage section comprised of memories, registers, etc. as discrete components. The ECU 30 effects input/output of information via data buses, address buses, control buses, or the like) which are conditions for releasing the setting of each of the plurality of display modes (Miyoshi paragraphs 36-37, and 83 noting certain display modes having priority over other modes; and Miyoshi paragraphs 83 and 92);
the determination unit determines whether the mode release condition is satisfied for each of the plurality of display modes based on the input signals (Miyoshi paragraph 83 noting even under a vehicle stopped state, if the shift position sensor S19 detects that the shift lever 19 is set to the reverse position. the monitor 21 may be caused to display the captured image of the rear camera 28 (reverse monitor display) with priority over any other control mode. In the present invention, the control mode may be configured such that the mode can be shifted to the passenger's getting on/off checking mode in response to a desired operation such as a finger touch on the touch panel 21T, even when the captured image of the rear camera 28 is displayed on the monitor 21); and
the setting unit, of the plurality of display modes, releases the display mode for which the mode release condition is satisfied from being the display mode displayed on the electronic mirror (Miyoshi paragraph 92 noting in case the left rear door 6 and/or the right rear door 7 is/are under the open state, the mode will be shifted to the passenger getting on/off checking mode with priority over any other previously effected mode, and the monitor 21 is caused to display the passenger's getting on/off checking screen. And, as the vicinity of the door(s) under the open state is displayed with its enlargement, the driver can check and grasp the situation of the passenger's getting on/off on the monitor 21, without needing to carry out any special operation for its displaying and without needing to view the rear side)

In regard to claim 3, Miyoshi teaches all of the limitations of claim 2 as discussed above. In addition, Miyoshi teaches wherein the determination unit, for each of the plurality of display modes, sets a display mode for which the mode setting condition is satisfied to have ownership, and sets a display mode for which the mode release condition is satisfied to have no ownership (Miyoshi paragraph 83 noting even under a vehicle stopped state, if the shift position sensor S19 detects that the shift lever 19 is set to the reverse position. the monitor 21 may be caused to display the captured image of the rear camera 28 (reverse monitor display) with priority over any other control mode. In the present invention, the control mode may be configured such that the mode can be shifted to the passenger's getting on/off checking mode in response to a desired operation such as a finger touch on the touch panel 21T, even when the captured image of the rear camera 28 is displayed on the monitor 21); and 
the setting unit sets the display mode having the highest priority among the display modes of the plurality of display modes that are set to have ownership to be the display mode that is displayed on the electronic mirror (Miyoshi paragraph 92 noting in case the left rear door 6 and/or the right rear door 7 is/are under the open state, the mode will be shifted to the passenger getting on/off checking mode with priority over any other previously effected mode, and the monitor 21 is caused to display the passenger's getting on/off checking screen. And, as the vicinity of the door(s) under the open state is displayed with its enlargement, the driver can check and grasp the situation of the passenger's getting on/off on the monitor 21, without needing to carry out any special operation for its displaying and without needing to view the rear side).

In regard to claim 4, Miyoshi teaches all of the limitations of claim 1 as discussed above. In addition, Miyoshi teaches wherein the electronic mirror performs a display on both a right-side mirror and a left-side mirror (Miyoshi paragraph 81 noting left window 46 displays a portion of the captured image of the left side camera 25 with an enlargement thereof. The right window 47 displays a portion of the captured image of the right side camera 26 with an enlargement thereof);
the determination unit determines whether the mode setting conditions are satisfied for each of the right-side mirror and the left-side mirror (Miyoshi paragraphs 84-85 noting if it is determined that at least one of the left rear door 6 and the right rear door 7 is under the open state, an image captured from the vicinity of the door under the open state will be displayed at the left window 46 or the right window 47 or at both the left window 46 and the right window 47; and when an image is to be displayed at the left window 46 or the right window 47, the display image generating means 38B processes the captured image of the left side camera 25 or the captured image of the right side camera 26 in real time. Therefore, the situation of a passenger's getting on/off the vehicle body 1 can be checked in the form of a video image); and
the setting unit, for each of the right-side mirror and the left-side mirror, sets the display mode having the highest priority among the plurality of display modes for which the mode setting condition is satisfied to be the display mode displayed on the electronic mirror (Miyoshi paragraph 92 noting in case the left rear door 6 and/or the right rear door 7 is/are under the open state, the mode will be shifted to the passenger getting on/off checking mode with priority over any other previously effected mode).

In regard to claim 14, Miyoshi teaches an electronic mirror system, comprising:
an electronic mirror (Miyoshi paragraph 25 noting an image generating means which takes images captured by left and right side cameras, and an information outputting means causes the monitor to display at least one of the images from the cameras);
a display control device that captures video images of the surroundings of a vehicle by a camera, and using image data from the camera, performs a display on an electronic mirror (Miyoshi paragraph 25 noting an image generating means which takes images captured by left and right side cameras, and an information outputting means causes the monitor to display at least one of the images from the cameras) in a display mode selected from among a plurality of display modes (Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.), comprising:
an input unit to which input signals are inputted (Miyoshi paragraph 62-63 noting ECU 30, as shown in FIG. 3, includes an interface consisting of a sensor input interface 31 and a communication interface 32, and includes also an image output module 33, and this ECU 30 includes a processing system including a microprocessor, a DSP (digital signal processor), etc. for processing information obtained through the interface and the result of processing is outputted from the image output module 33 to the monitor 21), the input signals including signals indicating operating states of switches used for operating the electronic mirror and used for selecting a display mode from among the plurality of display modes to be displayed by the electronic mirror (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor);
a storage unit that together with prioritizing with a priority and storing each of a plurality of display modes in a hierarchical structure (Miyoshi paragraphs 36-37, and 83 noting certain display modes having priority over other modes), stores mode setting conditions that are conditions (Miyoshi paragraphs 61-69 noting the ECU control apparatus and the control configuration of the different modes and conditions) for setting each display mode (Miyoshi paragraph 69 noting ECU 30 is comprised of an electronic circuit and various interfaces and/or some or all of the output system can be incorporated in this electronic circuit. Meanwhile, the ECU 30 includes an electronic circuit constituting a processing system or a storage section comprised of memories, registers, etc. as discrete components. The ECU 30 effects input/output of information via data buses, address buses, control buses, or the like);
a determination unit for determining whether the mode setting conditions are satisfied for each of the plurality of display modes based on the input signals (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor); and 
a setting unit that, of the plurality of display modes, sets a display mode having the highest priority from among the display modes for which the mode setting conditions are satisfied, as a display mode to be displayed on the electronic mirror (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor; and Miyoshi paragraphs 36-37, and 83 noting certain display modes having priority over other modes), 
wherein the display control device causing the electronic mirror to perform a display according to the display mode set by the display control device (Miyoshi paragraph 60 noting detection sensors and sensors used for detecting switch operations, and these being used to determine states of doors; and Miyoshi paragraphs 26-36 noting the display mode is selected from among a plurality of modes depending on the state of the doors of the vehicle, etc.; and Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor; and Miyoshi paragraphs 36-37, and 83 noting certain display modes having priority over other modes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (U.S. Publication No. 2013/0002877), hereinafter referred to as Miyoshi, in view of Yoshiyuki (WO 2015/098156 A1), hereinafter referred to as Yoshiyuki.

In regard to claim 5, Miyoshi teaches all of the limitations of claim 1 as discussed above. However, Miyoshi does not expressly disclose wherein in the electronic mirror, the image data in an imaging range of the camera is partially cut out and displayed, and the plurality of display modes includes a display mode of an optical angle display that displays using a display angle equivalent to an optical mirror, and display modes that perform different special displays such as a wide-angle display that displays using a wider display angle than the optical angle display.
In the same field of endeavor, Yoshiyuki teaches wherein in the electronic mirror, the image data in an imaging range of the camera is partially cut out and displayed, and the plurality of display modes includes a display mode of an optical angle display that displays using a display angle equivalent to an optical mirror (Yoshiyuki lines 106-113 noting that the photographic unit is adjusted such that the rear region can be photographed by adjusting the installation position, direction, angle of view, etc. to create cases where the photographing unit is installed at a position where the area corresponding to the mirror image reflected on the side mirror provided in the vehicle can be photographed as the rear area of the vehicle. Thus, it can be seen that the teachings of Yoshiyuki intend to display images at angles equivalent to the image that would have been created by a mirror), and display modes that perform different special displays such as a wide-angle display that displays using a wider display angle than the optical angle display (Yoshiyuki lines 106-113 noting the imaging unit can acquire a wide-angle captured image to correspond to various sizes and cutting positions; and Yoshiyuki lines 92-95 noting photographing unit 14 photographs the rear region of the vehicle and acquires a photographed image. In the present embodiment, the photographing unit 14 acquires a wide- angle photographed image).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi with Yoshiyuki, because both disclosures relate to the field of using cameras on the left and right hand side of a vehicle in locations similar to that of vehicle side mirrors, and displaying the image information to the driver. The displays of both disclosures are designed to be able to display multiple different images in which the image displayed is controlled by a control unit. Thus, modified to incorporate the teachings of Yoshiyuki, the teachings of Miyoshi include all of the limitations presented in claim 5.

In regard to claim 9, Miyoshi and Yoshiyuki teach all of the limitations of claim 5 as discussed above. In addition, Miyoshi teaches wherein the input signal includes a signal indicating a shift position (Miyoshi paragraphs 82-83 noting the vehicle being stopped, the positions of doors, the shift position sensor, and buttons on a touch panel pressed by the driver dictating which mode is displayed on the monitor); and as one of the plurality of display modes there is a reverse display mode (Miyoshi paragraph 83 noting according to one alternative mode of control conceivable, even under a vehicle stopped state, if the shift position sensor S19 detects that the shift lever 19 is set to the reverse position. the monitor 21 may be caused to display the captured image of the rear camera 28 (reverse monitor display) with priority over any other control mode) that performs the wide-angle display (Miyoshi paragraph 55 noting each camera outputs captured information as video information in real time. Each one of these cameras has a wide angle lens for securing a wide view angle) with a condition that includes a signal being inputted that indicates that the shift position is a reverse position as the mode setting condition (Miyoshi paragraph 83 noting according to one alternative mode of control conceivable, even under a vehicle stopped state, if the shift position sensor S19 detects that the shift lever 19 is set to the reverse position. the monitor 21 may be caused to display the captured image of the rear camera 28 (reverse monitor display) with priority over any other control mode).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi with the teachings of Yoshiyuki for the same reasons as stated above in claim 5.

In regard to claim 11, Miyoshi and Yoshiyuki teach all of the limitations of claim 5 as discussed above. In addition, Miyoshi teaches as one of the plurality of display modes there is a door open mode that performs the wide-angle display (Miyoshi paragraph 55 noting each camera outputs captured information as video information in real time. Each one of these cameras has a wide angle lens for securing a wide view angle) when a door open mode setting condition is satisfied based on the input signal (Miyoshi paragraph 92 noting in case the left rear door 6 and/or the right rear door 7 is/are under the open state, the mode will be shifted to the passenger getting on/off checking mode with priority over any other previously effected mode).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi with the teachings of Yoshiyuki for the same reasons as stated above in claim 5.

In regard to claim 12, Miyoshi and Yoshiyuki teach all of the limitations of claim 5 as discussed above. In addition, Yoshiyuki teaches the input signal includes a signal that indicates an operating state of a direction indicator (Yoshiyuki lines 716-721 noting the traveling direction detection process, and changing the image captured based on the traveling direction detection); and as one of the plurality of display modes there is a left/right turn mode that performs the wide-angle display with a condition that includes the direction indicator being operated as the mode setting condition (Yoshiyuki lines 671-681 noting the traveling direction detection includes changes in the traveling direction such as turning left or right).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi with the teachings of Yoshiyuki for the same reasons as stated above in claim 5.

In regard to claim 13, Miyoshi and Yoshiyuki teach all of the limitations of claim 5 as discussed above. In addition, Yoshiyuki teaches wherein there is a normal driving mode that performs the optical angle display with none of the mode setting conditions of the display modes for the special display being satisfied as the mode setting condition (Yoshiyuki lines 706-721 noting that when the processes are started, the display unit is executing the display of the normal state, and describing the normal display state before any directional changes are detected).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi with the teachings of Yoshiyuki for the same reasons as stated above in claim 5.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (U.S. Publication No. 2013/0002877), hereinafter referred to as Miyoshi, in view of Yoshiyuki (WO 2015/098156 A1), hereinafter referred to as Yoshiyuki, in view of Hiyashi et al. (JP 2017024464 A), hereinafter referred to as Hiyashi.

In regard to claim 6, Miyoshi and Yoshiyuki teach all of the limitations of claim 5 as discussed above. However, Miyoshi and Yoshiyuki do not expressly disclose wherein the input signal includes an ON/OFF signal from a start switch; and as one of the plurality of display modes, there is a stop mode in which a display by the electronic mirror is continued for a specified period even after the start switch is turned OFF, with a condition including that the start switch is turned OFF as the mode setting condition.
In the same field of endeavor, Hiyashi teaches wherein the input signal includes an ON/OFF signal from a start switch; and as one of the plurality of display modes, there is a stop mode in which a display by the electronic mirror is continued for a specified period even after the start switch is turned OFF, with a condition including that the start switch is turned OFF as the mode setting condition (Hiyashi paragraph 51 noting The electronic mirror system 10 starts operation at a predetermined timing, for example, when it detects that the driver has boarded the vehicle 18, or when the driver turns on the ignition switch. Further, the electronic mirror system 10 ends its operation at a predetermined timing such as when the ignition switch is turned off, when a predetermined time has elapsed since the ignition switch is turned off, or when the driver gets off the vehicle.)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi with the teachings of Yoshiyuki for the same reasons as stated above in claim 5. Additionally, it would have been obvious to combine these teachings with the teachings of Hiyashi because Hiyashi describes an electronic mirror system with a right and left camera, and a controller that controls what images are displayed on a display, including inputs from switch signals, such as the car ignition, etc. Thus, modified to incorporate the teachings of Hiyashi, the teachings of Miyoshi and Yoshiyuki include all of the limitations presented in claim 6.

In regard to claim 10, Miyoshi and Yoshiyuki teach all of the limitations of claim 5 as discussed above. In addition, Hiyashi teaches the switch includes a cross switch used for position adjustment of the display center of the display image of the electronic mirror; and as one of the plurality of display modes there is a wide field display mode that performs the wide-angle display with a condition that includes the cross switch being operated as the mode setting condition (Hiyashi paragraphs 44-45 noting adjusting the position of the cutout area on the electronic mirror system in response to the operation of the switch 48. The monitor 14 (right monitor 14R and left monitor 14L) to be adjusted is selected and the operation content is selected by operating the selection switch 50. Further, in the present embodiment, the position of the cutout area displayed on the monitor 14 is adjusted on the captured image by operating the operation switch 48).
It would have been obvious for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Miyoshi, Yoshiyuki, and Hiyashi for the same reasons as discussed above in regard to claim 6.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a signal indicating an instruction command of an external terminal provided outside the vehicle, and as one of the plurality of display modes, there is a maintenance mode that performs a maintenance display with a condition including the shift position being in a parking position, and a signal indicating the instruction command being inputted as the mode setting condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488